DETAILED ACTION
The receipt is acknowledged of applicants’ amendment filed 11/19/2020.

Claims 1-20 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It has been held that: “There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection). MPEP 1207.03(A), II.”

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 

Claims 1, 5, 6, 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barras et al. (2007/0116667), of record.

Applicant Claims 
Claim 1 is directed to a colon cleansing composition; the composition comprising from about 325.00 grams to about 375.00 grams of polyethylene glycol, from about 15.00 grams to about 25.00 grams of sodium sulfate, about 1.00 grams to about 2.50 grams of magnesium sulfate, from about 1.70 grams to about 3.00 grams of potassium chloride, from about 1.00 grams to about 3.00 grams of sodium chloride and wherein the composition comprises a flavoring agent comprising a flavor in combination with one or more non-fermentable sweeteners. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Barras teaches a composition comprising high concentration of polyethylene glycol, an alkali metal or alkaline earth metal sulfate, electrolytes selected from sodium chloride and potassium chloride, and flavoring agents. The composition is effective in cleansing the gut in preparation for an endoscopy, especially colonoscopy. The composition is safe, palatable and is well tolerated leading to better patient compliance, and achieves satisfactory colon cleansing (abstract; ¶¶ 0018, 0019, 0033). The composition is iso-osmolar, i.e. the solution excreted from the patient has substantially the same ion content as the solution ingested. Consequently, there is no substantial net change in the ion levels in the blood of the patient (¶ 0026). The composition comprises per liter of aqueous solution: 80-350 gram of polyethylene glycol (¶¶ 0021, 0034, 0049); 1-15 gram of sulfate including mixture of sulfate including magnesium sulfate and sodium sulfate (¶¶ 0023, 0035, 0036, 0051); 0.5-7 gram sodium chloride (¶ 0037); and 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012) &
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
While Barras teaches all the elements of the composition of claim 1, and suggests combination of sodium and magnesium sulfate, the reference however does not explicitly teach the amount of each separately. 
Regarding the amount of sodium and magnesium sulfate as claimed, Barras teaches 1-15 gram of mixture of sulfate including magnesium sulfate and sodium sulfate. Present claim 1 recites from about 15.00 grams to about 25.00 grams of sodium sulfate, and about 1.00 grams to about 2.50 grams of magnesium sulfate. In In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed ranges.
Regarding the claimed amounts of polyethylene glycol, claim 1 recites 325-375 gram and Barras teaches 80-350 gram that overlaps with the claimed amounts.
Regarding the claimed amount of potassium chloride and sodium chloride as claimed by claim 1, the claim recites 1.7-3 gram and 1-3 gram, respectively, Barras teaches 0.2-4 gram and 0.5-7 gram, respectively, that overlap with the claimed amounts.
See MPEP 2144.05 [R-5].
Combination of flavoring agent and non-fermentable sweetener as claimed by claims 1 and 6, is taught by Barras.
Regarding flavoring agent as claimed by claim 5, Barras teaches flavoring agent.
Regarding liquid composition as claimed by claim 12, and the liquid is water as claimed by claim 13, Barras teaches aqueous solution in water that meets both claims.
Regarding claim 17 that the composition is split into two doses, is taught by Barras. 
Regarding claim 19 that the composition does not cause clinically significant electrolyte shift, Barras teaches this limitation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barras as applied to claims 1, 5, 6, 12, 13, 17 and 19 above, and further in view of Liang et al. (US 2018/0015078, of record).

Applicant Claims 
Claims 2 recites the composition comprises citric acid and malic acid, claim 3 recites the amount of malic acid is from about 1.35 gram to about 1.6 gram, and claim 4 recited the amount of citric acid is from about 1.6 gram to about 1.7 gram.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Barras are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Barras teaches ascorbic acid in the colon cleansing composition, and suggests citric acid in amount of 1.565 gram , i.e. 1.6, the reference does not teaches combination of citric acid and malic acid as claimed by claims 2-4.
	Liang teaches composition for treating constipation or clearing the bowel prior to endoscopy or surgery (abstract). The composition comprises combination of carboxylic acids in an amount effect to stabilize the composition. Preferred combination of carboxylic acids includes citric acid and malic acid in an amount of between 1-500 gram (¶¶ 0104-0107, 0113, 0114; claim 17).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art 
Regarding the claimed amounts of malic acid from about 1.35 gram to about 1.6 gram, and citric acid from about 1.6 gram to about 1.7 gram as claimed by claims 3 and 4, respectively, Barras teaches 1.565 gram citric acid, and Liang teaches amount embracing the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barras as applied to claims 1, 5, 6, 12, 13, 17 and 19 above, and further in view of Gorelick et al. (US 2013/0149390) and Morris (US 2018/0116265), both references are of record.

Applicant Claims 
Claim 7 recites that sweeteners comprises sucralose, neotame, and advantame; claim 8 recites from about 0.400 grams to about 0.500 grams of the flavor; claim 9 recites from about 0.400 grams to about 0.800 grams of sucralose; claim 10 recites from about 0.020 grams to about 0.050 grams of neotame and claim 11 recites sodium from about 0.005 grams to about 0.020 grams of advantame.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Barras are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While the Barras suggests flavors and sweetener, the reference however does not explicitly teach the sucralose, neotame, and advantame as claimed by claim 7; from about 0.400 grams to about 0.500 grams of the flavor as claimed by claim 8, from about 0.400 grams to about 0.800 grams of sucralose as claimed by claim 9; from about 0.020 grams to about 0.050 grams of neotame as claimed by claim 10 and sodium from about 0.005 grams to about 0.020 grams of advantame as claimed by claim 11.
	Gorelick teaches palatable less salty composition for bowel cleansing preparation for colonoscopy (abstract; ¶ 0027). The composition comprises taste modifying 
	Morris teaches sweetener mixture that includes multiple high-intensity sweeteners that creates synergistic effects on taste, while limiting the toxicity from any one ingredient. Illustrative high-intensity sweeteners may include for example sucralose, neotame, and advantame (abstract; ¶ 0007, claim 1). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising the ingredients taught by Barras that contains flavoring agent and sweetener, and further use sucralose and neotame as taught by Gorelick. One would have been motivated to do so because Gorelick teaches naturally occurring sweeteners such as sucralose and neotame makes composition for bowel preparation for colonoscopy more palatable and less salty. One would reasonably expect formulating colon cleansing composition comprising all the ingredients taught by Barras and further comprises sucralose and neotame wherein the composition is more palatable and less salty therefore improves patient compliance. Further, one having ordinary skill in the art would have used combination of sucralose, neotame and advantame taught by Morris because Morris teaches such combination of sweeteners creates synergistic effects on 
Regarding claim 7 the claimed combination of sweeteners is taught by Morris
Regarding the claimed amounts of flavor, and sweeteners as claimed by claims 8-11, one having ordinary skill in the art would have optimized the sweetener amount based on individual patient because Gorelick teaches that the taste is inherently subjective. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed amount of each sweetener. Further, flavor and sweetness acceptance are personal choice that can be individually optimized. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barras as applied to claims 1, 5, 6, 12, 13, 17 and 19 above, and further in view of Liang, Gorelick and Morris.

Applicant Claims 


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Barras are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Barras teaches ascorbic acid in the colon cleansing composition, and suggests citric acid in amount of 1.565 gram, i.e. 1.6, the reference does not teaches combination of citric acid and malic acid claimed by claims 14-16, 18 and 20. While Barras teaches flavor and sweetener, the reference does not teach the combination of sweeteners claimed by claims 14-16, 18 and 20.
The elements missing from Barras are taught by Liang that teaches combination of malic acid and citric acid, and Gorelick and Morris that teaches the combination of sweeteners as claimed.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising the ingredients taught by Barras that may contain citric acid, and further use 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising the ingredients taught by Barras that contains flavoring agent and sweetener and combination of malic acid and citric acid as taught by Barras combined with Liang, and further use sucralose and neotame as taught by Gorelick. One would have been motivated to do so because Gorelick teaches naturally occurring sweeteners such as sucralose and neotame makes composition for bowel preparation for colonoscopy more palatable less salty. One would reasonably expect formulating colon cleansing composition comprising all the ingredients taught by Barras, malic acid and citric acid, and further comprises sucralose and neotame wherein the composition is more palatable and less salty therefore improves patient compliance. Further, one having ordinary skill in the art would have used combination of sucralose, neotame and advantame taught by Morris because Morris teaches such combination of sweeteners creates synergistic effects on taste, while limiting the toxicity from any one ingredient.
Regarding the elements claimed by claim 14, they are taught by combination of the cited reference as stated above. Further Barras teaches lemon-lime flavor required by claim 14.
Further, flavor and sweetness acceptance are personal choice that can be individually optimized. 
Regarding claim 16, Barras teaches amount of the total composition is between 0.5 to 2 liters.
Regarding claim 18, Barras teaches split of the dosage form into two doses.
 Regarding claim 20 that the composition does not cause clinically significant electrolyte shift, Barras teaches this limitation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on Cleveland reference specifically challenged in the argument.
Regarding Barras reference, the position taken by the examiner in the previous office action is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/           Primary Examiner, Art Unit 1611